Order entered August 19, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00199-CR

                            NICKY EUGENE NICKENS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-00006-M

                                             ORDER
       The reporter’s record was due March 31, 2019. By letter dated May 29, 2019, we

notified court reporter Belinda Baraka that it was overdue and directed her to file it by June 28,

2019. We then granted her request for extension of time, making the record due July 29, 2019.

In that order, we specifically cautioned Ms. Baraka that the failure to file the reporter’s record by

July 29 might result in the Court taking whatever remedies it has available, including ordering

that she not sit until the reporter’s record is filed. To date, the reporter’s record has not been

filed, and we have had no communication from Ms. Baraka.

       We ORDER that court reporter Belinda Baraka NOT SIT as a court reporter until she

has filed the complete reporter’s record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, court reporter, 194th Judicial

District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                                      /s/    CORY L. CARLYLE
                                                             JUSTICE